Appellant was convicted of the offense of receiving stolen property of less than the value of fifty dollars, in the County Court of Nacogdoches County, and the jury assessed his punishment at a fine of $25, and twenty-four hours imprisonment in the county jail.
Our Assistant Attorney General has moved to dismiss this appeal because there appears in the record no final judgment. An examination of the record discloses that the motion must be sustained, as there appears nothing in the record save and except the verdict of the jury. It is required by our Code of Criminal Procedure, that no appeal can be considered until a final judgment has been rendered in the court below. The requisites for a final judgment in a misdemeanor case in the court below, will be found in Articles 867 and 868, of our Code of Criminal Procedure. For the want of a final judgment, this appeal must be dismissed.
We also call attention to the further defect, in the matter of giving notice of appeal to this Court, it appearing in the order of the court overruling appellant's motion for a new trial, that instead of giving a notice of appeal to the Court of Criminal Appeals, said order recites that appellant "gave notice . . . to the Court of Criminal Appeals of the State of Texas." It would appear that the giving notice to this Court would hardly be tantamount to the necessary requisite of giving a notice of appeal.
The appeal will be dismissed.
Dismissed.
                          ON REHEARING.                        February 9, 1921.